998 So. 2d 647 (2008)
The SCHOOL BOARD OF PALM BEACH COUNTY, Florida, Appellant,
v.
STATE BOARD OF EDUCATION, State of Florida, Appellee.
No. 1D08-0084.
District Court of Appeal of Florida, First District.
December 2, 2008.
*648 Ronald G. Meyer, Jennifer Blohm, and Janeia R. Daniels of Meyer and Brooks, P.A., Tallahassee; and Randall D. Burks and Gerald A. Williams, Office of Chief Counsel, School Board of Palm Beach County, West Palm Beach, for Appellant.
Deborah K. Kearney, General Counsel, Department of Education, Tallahassee; Bill McCollum, Attorney General, and Timothy Osterhaus, Deputy Solicitor General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The School Board of Palm Beach County challenges the constitutionality of section 1002.335, Florida Statutes (2006), alleging it violates article IX of the Florida Constitution. We hold section 1002.335 is facially unconstitutional. See Duval County Sch. Bd. v. State Bd. of Educ., 1D07-6041, 998 So. 2d 641, 2008 WL 5055659 (Fla. 1st DCA Dec. 2, 2008).
BROWNING, C.J., BARFIELD, and KAHN, JJ., concur.